

117 S2975 IS: 1st Lt. Hugh Conor McDowell Safety in Armed Forces Equipment Act of 2021
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2975IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Van Hollen (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo direct the Secretary of the Army and the Secretary of the Navy to carry out a pilot program on using data recorders to improve the readiness and safety of the operation of military tactical vehicles.1.Short titleThis Act may be cited as the 1st Lt. Hugh Conor McDowell Safety in Armed Forces Equipment Act of 2021. 2.Pilot program for tactical vehicle safety data collection(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of the Army and the Secretary of the Navy shall jointly carry out a pilot program to evaluate the feasibility of using data recorders to monitor, assess, and improve the readiness and safety of the operation of military tactical vehicles.(b)PurposesThe purposes of the pilot program are—(1)to allow for the automated identification of hazards and potential hazards on and off military installations;(2)to mitigate and increase awareness of hazards and potential hazards on and off military installations;(3)to identify near-miss accidents;(4)to create a standardized record source for accident investigations;(5)to assess individual driver proficiency, risk, and readiness;(6)to increase consistency in the implementation of military installation and unit-level range safety programs across military installations and units;(7)to evaluate the feasibility of incorporating metrics generated from data recorders into the safety reporting systems and to the Defense Readiness Reporting System as a measure of assessing safety risks, mitigations, and readiness;(8)to determine the costs and benefits of retrofitting data recorders on legacy platforms and including data recorders as a requirement in acquisition of military tactical vehicles; and(9)any other matters as determined by the Secretary concerned.(c)RequirementsIn carrying out the pilot program, the Secretary of the Army and the Secretary of the Navy shall—(1)assess the feasibility of using commercial technology, such as smartphones or technologies used by insurance companies, as a data recorder;(2)test and evaluate a minimum of two data recorders that meet the pilot program requirements;(3)select a data recorder capable of collecting and exporting the telemetry data, event data, and driver identification during operation and accidents;(4)install and maintain a data recorder on a sufficient number of each of the military tactical vehicles listed under subsection (f) at installations selected by the Secretary concerned under subsection (e) for statistically significant results;(5)establish and maintain a database that contains telemetry data, driver data, and event data captured by the data recorder;(6)regularly generate for each installation selected under subsection (e) a dataset that is viewable in widely available mapping software of hazards and potential hazards based on telemetry data and event data captured by the data recorders;(7)generate actionable data sets and statistics on individual, vehicle, and military installation;(8)require commanders at the installations selected under subsection (e) to incorporate the actionable data sets and statistics into the installation range safety program;(9)require unit commanders at the installations selected under subsection (e) to incorporate the actionable data sets and statistics into the unit driver safety program;(10)evaluate the feasibility of integrating data sets and statistics to improve driver certification and licensing based on data recorded and generated by the data recorders;(11)use open architecture to the maximum extent practicable; and(12)carry out any other activities determined by the Secretary as necessary to meet the purposes under subsection (b).(d)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army and the Secretary of the Navy shall develop a plan for implementing the pilot program.(e)LocationsEach Secretary concerned shall carry out the pilot program at not fewer than one military installation in the United States selected by the Secretary concerned that meets the following conditions:(1)Contains the necessary force structure, equipment, and maneuver training ranges to collect driver and military tactical vehicle data during training and routine operation.(2)Represents at a minimum one of the five training ranges identified in the study by the Comptroller General of the United States titled Army and Marine Corps Should Take Additional Actions to Mitigate and Prevent Training Accidents that did not track unit location during the training events.(f)Covered military tactical vehiclesThe pilot program shall cover the following military tactical vehicles:(1)Army Strykers.(2)Marine Corps Light Armored Vehicles.(3)Army Medium Tactical Vehicles.(4)Marine Corps Medium Tactical Vehicle Replacements.(g)MetricsThe Secretaries shall develop metrics to evaluate the effectiveness of the pilot program in monitoring, assessing, and improving vehicle safety, driver readiness, and mitigation of risk.(h)Reports(1)InitialNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army and the Secretary of the Navy shall jointly submit to the congressional defense committees a report on the pilot program that addresses the plan for implementing the requirements under subsection (c), including the established metrics under subsection (g).(2)InterimNot later than three years after the commencement of the pilot program, the Secretary of the Army and the Secretary of the Navy shall jointly submit to the congressional defense committees a report on the status of the pilot program, including the preliminary results in carrying out the pilot program, the metrics generated during the pilot program, disaggregated by military tactical vehicle, location, and service, and the implementation plan under subsection (d).(3)Final(A)In generalNot later than 90 days after the termination of the pilot program, the Secretary of the Army and the Secretary of the Navy shall jointly submit to the congressional defense committees a report on the results of the program.(B)ElementsThe report required by subparagraph (A) shall—(i)assess the effectiveness of the pilot program in meeting the purposes under subsection (b);(ii)include the metrics generated during the pilot program, disaggregated by military tactical vehicle, location, and service;(iii)include the views of range personnel, unit commanders, and members of the Armed Forces involved in the pilot program on the level of effectiveness of the technology selected;(iv)provide a cost estimate for equipping legacy military tactical vehicles with data recorders;(v)determine the instances in which data recorders should be a requirement in the acquisition of military tactical vehicles;(vi)recommend whether the pilot program should be expanded or made into a program of record; and(vii)recommend any statutory, regulatory, or policy changes required to support the purposes under subsection (b).(i)TerminationThe authority to carry out the pilot program under subsection (a) shall terminate five years after the date of the enactment of this Act.(j)DefinitionsIn this section:(1)AccidentThe term accident means a collision, rollover, or other mishap involving a motor vehicle.(2)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(3)Data recorderThe term data recorder  means technologies installed in a motor vehicle to record driver identification, telemetry data, and event data related to the operation of the motor vehicle.(4)Driver identificationThe term driver identification means data enabling the unique identification of the driver operating a motor vehicle.(5)Event dataThe term event data includes data related to—(A)the start and conclusion of each vehicle operation;(B)a vehicle accident;(C)a vehicle acceleration, velocity, or location with an increased potential for an accident; or(D)a vehicle orientation with an increased potential for an accident.(6)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Army with respect to matters concerning the Army; and(B)the Secretary of the Navy with respect to matters concerning the Navy and Marine Corps.(7)Telemetry dataThe term telemetry data includes—(A)time;(B)vehicle distance traveled;(C)vehicle acceleration and velocity;(D)vehicle orientation, including roll, pitch, and yaw; and(E)vehicle location in a geographic coordinate system, including elevation.